Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 1 of 6
Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 2 of 6
Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 3 of 6
Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 4 of 6
Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 5 of 6
Case 18-59964-pmb   Doc 23   Filed 06/20/19 Entered 06/20/19 11:21:35   Desc Main
                             Document     Page 6 of 6
